ORDER

PER CURIAM:
AND NOW, this 30th day of April, 2002, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 26, 2002, it is hereby
*892ORDERED that SALVATORE De-LELLO, JR., be and he is SUSPENDED from the Bar of this Commonwealth for a period of two (2) years, retroactive to March 3, 2000, the date of his temporary suspension, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice CASTILLE files a dissenting statement in which Justice SAYLOR joins.